DETAILED ACTION


Election/Restrictions
Applicant’s election without traverse of Group II (claims 10-22) in the reply filed on March 2, 2021 is acknowledged.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The references cited within the IDS document submitted on September 18, 2019 have been considered.


Allowable Subject Matter
Claims 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance.

bonding the donor substrate to the support substrate, an electrically insulating layer being at a bonding interface; 
depositing a silicon oxide layer on a rear side of the support substrate at a first temperature; and 
after depositing the oxide layer, epitaxially growing the active layer on the transferred layer of semiconductor material at a second temperature greater than the first temperature, as recited in claim 10.  
Claims 11-22 depend from claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.
The closest prior arts of record known to the examiner are Yagi (US 2009/0042364 A1) and Peidous et al. (US 2017/0338143 A1).  However, even if one of after the formation step of depositing an oxide, nor would it teach the second temperature (temperature of the epitaxial growth) being greater than the first temperature (the silicon oxide deposition).


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812